Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 16, 21, and 23-27 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record taken alone or in combination does not teach, suggest, or render obvious the invention of the instant independent claim, particularly:
a refrigerator having an outer case; an inner case which has upper, lower, rear, left and right inner surfaces; a metal plate coupled to the inner case and including an upper plate coupled to the upper surface of the inner case and first and second side plates coupled to the left and right walls of the inner case; and a grille part with a rear supported by the front end of the upper plate and with side ends supporting the first and second side plates, wherein the inner case upper portion includes a plurality of injection holes so that a foaming agent can be injected to fill a space between the upper portion of the inner case and the upper plate to attach the plate to the upper inner surface of the inner case; wherein the upper plate comprises a first surface parallel to the upper surface of the inner case, side end portions respectively angled outward form the side ends of the first surface and parallel to the first surface, one or more first coupling ribs located to extend upwardly 

US Patent No. 5,784,896 to Tronnes teaches a refrigerator having an outer case (12) and an inner case (14) located in the outer case and defining a storage space, and a metal plate (“a generally L-shaped” “steel panel” acting as an evaporator cover 50) which is bent so as to have an upper plate portion parallel to the top of the inner case (14) and side portions bent at 90 degrees from this upper portion to contact left and right surfaces of the inner case (14).  Tronnes further teaches the upper portion having formed therein a grille for mounting a fan assembly (52). Tronnes does not teach the grille portion being supported by a front end of the plate at its rear end or having a side end which supports upper ends of the first and second side plates, the injection holes for foaming the plate into place relative to the inner case, or the side end portions formed to extend from the upper plate being arranged to be parallel to the first surface and the upper inner surface of the inner case as taught in instant independent claim 16.

US Patent No. 4,369,632 to Abraham teaches upper panels (58 and 64) separated from the inner surface of an inner compartment (42) of a refrigerator (50) and further teaches a grille portion formed of a number of directional louvers (94 and 106) connecting .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/           Examiner, Art Unit 3763                                                                                                                                                                                             	21 December 2021

/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763